Title: To John Adams from Sylvanus Bourne, 18 August 1789
From: Bourne, Sylvanus
To: Adams, John



Respected Sir,
Boston Augt 18th 1789

It gives me sensible pain to be under the necessity of troubling you further with my personal concerns amid the weight of your public Cares: but entertaining the fond hope that you are not totally disinterested in my welfare, I am prompted to observe to you, that upon my arrival here I found Mr. Keith had been pushing all possible force for the Marshalship of this District, a place which I mentioned to your Excellency the day before I left New york. I had requested of the President: the above circumstance of Keiths warm application may render some now pointed exertions on my part necessary and that I should through some able friend acquaint the President thus relying on the force of your recommendation & others upon another Account. I had neglected to accompany my request for the marshall with any specific vouchers—but which if necessary I have the happiness to suppose I can obtain from the more respectable of my fellow Citizens who are candid in their wishes for my success—Under this impression I have taken the liberty to enclose a line to the President which humbly hope you will do me the favr to hand him if not militating with the delicacy of your official situation or personal Dignity. I should be extremely hurt to ask any thing improper—& your refusal of it, if so will be my just return: But if not I cannot but entertain sanguine wishes of success from the medium of conveyance—Genl. Lincoln & Govr. Bowdoin not knowing of my wishes for the marshalship have given Keith letters, but say they would have been happy in giving me the preference, & yet hope from which they have mentioned in my behalf in another Case, joined to my other recommendations that I may eventually succeed in my wishes—
I am sorry to use so many egotisms in my letter which the Case alone can justify—
Any assistance my much Esteemed Sir—which you may afford me in procuring a reputable situation in my countys service will be received with affection & remembered with gratitude by him who is with all that Respect & Esteem which your Abilities command & your virtues inspire.
Your Obliged and Devoted / Servant
Silvanus Bourne
PS—If you should think that your relating the circumstances of the Case to the President would render a delivery of the letter unnecessary; you will withold it & I submit to your judgment a matter in which my feelings are much interested & the hopes of my friends—
My best respects to Mrs. Adams & Family—

